Exhibit 99.1 Prestige Brands Holdings, Inc. Projects First Quarter Fiscal 2009 Revenues and Net Income Below Prior Year; Revenue Increase of 2-4% Reaffirmed for Full Year Fiscal Irvington, NY, July 23, 2008—Prestige Brands Holdings, Inc. today announced that, despite a challenging first quarter operating environment, it expects organic revenues to increase 2-4% for the 2009 fiscal year. The Company made this announcement in the context of anticipated first quarter revenue and net income declines of approximately 7% versus the prior year comparable quarter. The decrease in revenues for the first quarter is largely attributable to unfavorable pricing dynamics in the cryogenic segment of the over-the-counter wart treatment category. A secondary factor is the continued absence of the Little Remedies® pediatric cough/cold products, which were voluntarily withdrawn in the fall of calendar year 2007. Mark Pettie, Chairman and Chief Executive Officer said, “Despite this quarter’s expected results, we continue to anticipate full year revenue growth within our previously stated short to medium term range of 2-4%.We expect this performance for the full fiscal year will be led by new product innovation and growth of our Focus Brands, which will show solid increases in aggregate during the first quarter”. The Company previously announced that it will release its first fiscal quarter earnings before the opening of the market on Thursday, August 7th , and host a conference call to discuss those results that same morning at 8:30 a.m.
